Citation Nr: 1523413	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-42 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gouty arthritis of the bunion of the right foot.  

2.  Entitlement to an initial disability rating in excess of 10 percent for gouty arthritis of the bunion of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his October 2010 VA Form 9, the Veteran requested a Board hearing to be held at a local VA office.  He withdrew that hearing request, in writing, in September 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has not afforded the Veteran an examination of his feet in this case.  Rather, the rating decision on appeal indicates that VA treatment reports were considered adequate for rating purposes.  In an April 2015 Informal Brief Presentation, the Veteran's representative contended that VA has not yet properly examined the Veteran's feet for rating the disabilities that are the subject of this appeal.  

Disabilities are assigned disability ratings according to a rating schedule.  See 38 C.F.R. § 4.1 (2014).  For the application of this ratings schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Id.  The Board finds that an examination is necessary in this case.  Therefore, the case must be remanded to afford the Veteran an examination.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination of his feet to determine the severity of disability resulting from his gouty arthritis of the bunion of his right foot and gouty arthritis of the bunion of his left foot.  The examiner review the claims file in conjunction with the examination.  

2.  Then readjudicate the claims that are the subject of this Remand, taking into consideration all evidence of record.  If the benefits sought are not granted in full, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on matters No action is required of the Veteran until he is notified by VA. However, he is advised of his obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination may adversely impact the decision. 38 C.F.R. § 3.655 (2014). He is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded prompt treatment. The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




